***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***




                                                             Electronically Filed
                                                             Supreme Court
                                                             SCWC-30700
                                                             21-OCT-2015
                                                             08:45 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---oOo---
________________________________________________________________

        GERARDO DENNIS PATRICKSON; RODOLFO BERMUDEZ ARIAS;
     BENIGNO TORRES HERNANDEZ; FERNANDO JIMENEZ ARIAS; MELGAR
   OLIMPIO MORENO; LEANDRO SANTOS; HERMAN ROMERO AGUILAR; ELIAS
    ESPINOZA MERELO; CELESTINO HOOKER ERA; ALIRIO MANUEL MENDEZ
      and CARLOS HUMBER RIVERA, individually and on behalf of
  others similarly situated, Petitioners/Plaintiffs-Appellants,

                                   vs.

  DOLE FOOD COMPANY, INC.; DOLE FRESH FRUIT COMPANY; DOLE FRESH
    FRUIT INTERNATIONAL, INC.; PINEAPPLE GROWERS ASSOCIATION OF
     HAWAII; AMVAC CHEMICAL CORPORATION; SHELL OIL COMPANY; DOW
       CHEMICAL COMPANY; and OCCIDENTAL CHEMICAL CORPORATION,
  (individually and as successor to Occidental Chemical Company
    and Occidental Chemical Agricultural Products, Inc., Hooker
 Chemical and Plastics, Occidental Chemical Company of Texas and
Best Fertilizer Company); STANDARD FRUIT COMPANY; STANDARD FRUIT
   AND STEAMSHIP COMPANY; STANDARD FRUIT COMPANY DE COSTA RICA,
 S.A.; STANDARD FRUIT COMPANY DE HONDURAS, S.A.; CHIQUITA BRANDS
 INC.; CHIQUITA BRANDS INTERNATIONAL, INC., (individually and as
 successor in interest to United Brands Company, Inc.); MARITROP
      TRADING CORPORATION; DEL MONTE FRESH PRODUCE N.A., INC.
 (incorrectly named as Del Monte Fresh Produce N.A.); DEL MONTE
  FRESH PRODUCE COMPANY; DEL MONTE FRESH PRODUCE (HAWAII) INC.,
(incorrectly named as Del Monte Fresh Produce Hawaii, Inc.); DEL
        MONTE FRESH PRODUCE COMPANY and FRESH DEL MONTE N.V.,
                  Respondents/Defendants-Appellees.


   DOLE FOOD COMPANY, INC., Defendant/Third-Party Plaintiff-
 Appellees, vs. DEAD SEA BROMINE CO., LTD and BROMINE COMPOUNDS
           LIMITED, Third-Party Defendants-Appellees.

  _____________________________________________________________
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***




                                SCWC-30700

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30700; CIV. NO. 07-1-0047)

                             OCTOBER 21, 2015

                 OPINION OF THE COURT BY McKENNA, J.

I.    Introduction

      This appeal challenges the circuit court’s grant of partial

summary judgment against Plaintiffs on statute of limitations

grounds.   At issue on certiorari is whether the filing of a

putative class action in another jurisdiction operated to toll

this state’s statute of limitations, and, if so, at what point,

under the particular circumstances of this case, did such

tolling end.    We hold that the filing of a putative class action

in another jurisdiction does toll the statute of limitations in

this state, as such “cross-jurisdictional tolling” supports a

primary purpose of class action litigation, which is to avoid a

multiplicity of suits.      See Levi v. University of Hawaiʻi, 67
Haw. 90, 93, 679 P.2d 129, 132 (1984) (“One of the purposes of a

class action suit is to prevent multiplicity of actions, thereby

preserving the economies of time, effort and expense.             This

objective can be effectively achieved only by allowing the

proposed members of a class to rely on the existence of a suit

which protects their rights.”).



                                      2
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



        Further, under the unique circumstances of this case,

cross-jurisdictional tolling ended when the foreign jurisdiction

issued a final judgment that unequivocally dismissed the

putative class action.         In this case, Plaintiffs’ Complaint was

filed within two years (the applicable limitations period) of

the filing of the final judgment and, therefore, was not time-

barred.      Accordingly, we hereby vacate the ICA’s judgment on

appeal, which affirmed the circuit court’s1 final judgment,

entered pursuant to its order granting partial summary judgment

against the Plaintiffs and in favor of the Defendants, and we

remand this case to the circuit court for further proceedings

consistent with this opinion.

II.     Background

        A.   The History of DBCP Litigation

        This case involves dibromochloropropane (“DBCP”), a

powerful nematocide, or nematode worm killer.             The Ninth Circuit

described DBCP as follows:

              Tough on pests, it’s no friend to humans either. Absorbed
              by the skin or inhaled, it’s alleged to cause sterility,
              testicular atrophy, miscarriages, liver damage, cancer and
              other ailments that you wouldn’t wish on anyone.
              Originally manufactured by Dow Chemical and Shell Oil, the
              pesticide was banned from general use in the United States
              by the Environmental Protection Agency in 1979. But the
              chemical companies continued to distribute it to fruit
              companies in developing nations.

Patrickson v. Dole Fruit Co., Inc., 251 F.3d 795, 798 (9th Cir.

2001).       Although much of the following history of the multi-

1
      The Honorable Gary W.B. Chang presided.

                                        3
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***



jurisdictional DBCP litigation is not contained in the record,

it has been extensively chronicled in published (and

unpublished) opinions from other jurisdictions.          The instant

case “represents one front in a broad litigation war between

these plaintiffs’ lawyers and these defendants.”           Id.

           1.     Carcamo and Delgado: The DBCP War Begins in Texas

      The war began in August 1993, when “a putative class

action, Jorge Carcamo v. Shell Oil Co., was filed in the

District Court of Brazoria County, a state court in Texas.              The

action . . . defined the putative class as ‘[a]ll persons

exposed to DBCP, or DBCP-containing products . . . between 1965

and 1990.’”     Chaverri v. Dole Food Co., Inc., 896 F. Supp. 2d 556,

560 (E.D.La. 2012)(footnote omitted; first ellipsis added;

second ellipsis in original.

      On March 29, 1994, the Carcamo plaintiffs moved for class

certification.     Id.   Before the Texas state court could hear the

motion, however, the Carcamo defendants removed the case to the

United States District Court for the Southern District of Texas

(“Texas district court”).      Id.   The statutory basis for removal

was the Foreign Sovereign Immunities Act (“FSIA”), as there were

defendants impleaded into the case who were purportedly owned by

the State of Israel.      Id.; see also Marquiniz v. Dole Food Co.,

Inc., 2014 WL 2197621, *1 (D. Del. May 27, 2014).



                                     4
***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



      After removal, the Texas district court consolidated

Carcamo with another DBCP case, Delgado v. Shell Oil Co.,

originally filed in Galveston County (collectively, the

“Carcamo/Delgado case”).        Chaverri, 896 F. Supp. 2d at 560;

Delgado v. Shell Oil Co., 231 F.3d 165, 170 (5th Cir. 2000).

The Carcamo/Delgado defendants moved to enjoin any further DBCP

litigation anywhere in the United States.           Canales Blanco v.

Amvac Chemical Corp., 2012 WL 3194412, *2 (Del.Super. Aug. 8,

2012).

            2.   Abarca:    Posturing in Florida

      Fearing that the Texas district court would grant the

Carcamo/Delgado defendants’ motion for an injunction against any

further DBCP litigation anywhere else in the United States, the

Carcamo/Delgado plaintiffs filed, on June 9, 1995, a class

action lawsuit entitled Abarca v. CNK Disposition Corporation,

on behalf of 3000 individuals, in Florida state court.

Chaverri, 896 F. Supp. 2d at 562 & 562 n.14.           The Abarca

plaintiffs never served their Complaint. 896 F. Supp. 2d at 562

n.14.    In its order dated July 11, 1995 (discussed in greater

detail in the next section), the Texas district court entered a

narrower injunction than the defendants originally sought,

enjoining only the Delgado named plaintiffs from filing any

further DBCP complaints in the United States.            Canales Blanco,

2012 WL 3194412 at *2; Chaverri, 896 F. Supp. 2d at 562 n.14.

                                       5
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER         ***



Therefore, the Carcamo/Delgado plaintiffs, “no longer fearing

the broad injunction defendants had requested and prior to them

being served, voluntarily dismissed Abarca on July 12, 1995.”

Canales Blanco, 2012 WL 3194412 at *2.

           3.   The War Continues in Texas

      This brief interlude in Florida thus concluded, the war

continued in Texas.     In addition to moving for an injunction

against United States DBCP filings, the Carcamo/Delgado

defendants had also moved to dismiss the complaints for forum

non conveniens (“f.n.c.”).      Chaverri, 896 F. Supp. 2d at 560.           The

Texas district court granted the motion in its “Memorandum and

Order” dated July 11, 1995 (“July 11, 1995 order”), and this

order is the focus of the instant Application.          Delgado v. Shell

Oil Co., 890 F. Supp. 1324 (S.D.Tex. 1995).

      The July 11, 1995 order is 41 pages long.         The first six

pages lay out the procedural history in the cases consolidated

before the Texas district court. 890 F. Supp. at 1335-41.        The

next 10 pages explain the Texas district court’s reasoning for

asserting federal jurisdiction over the case due to the presence

of the impleaded Israeli companies, pursuant to the FSIA. 890
F. Supp. at 1341-51.     Then, the Texas district court delved into

its lengthier (23-page) f.n.c. analysis, including a survey of

the availability of legal remedies in each of the plaintiffs’

home countries, culminating in a dismissal of the consolidated

                                     6
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



cases for f.n.c. 890 F. Supp. at 1351-75.       Recognizing the

difficulty litigating these cases in the plaintiffs’ home

countries, the Texas district court allowed the parties another

90 days within which to expedite discovery in the U.S., as

follows:

           The court concludes that the overwhelming majority of the
           relevant sources of proof are more readily available to the
           parties in the home countries of the plaintiffs and that
           this factor weighs heavily in favor of dismissal.
           Nevertheless, because foreign fora might not afford
           plaintiffs as many opportunities for discovery as they
           desire, to ensure that plaintiffs have access to evidence
           located in the United States no case will be dismissed
           until 90 days have elapsed after the entry of this
           Memorandum and Order. During that time plaintiffs may
           pursue expedited discovery against defendants under the
           supervision of this court.
890 F. Supp. at 1367.     The last paragraph in the Texas district

court’s July 11, 1995 order read as follows:

           Other motions
                 In addition to defendant’s motion to dismiss for
           f.n.c., a number of other motions are pending. Because
           Delgado, Jorge Carcamo, Valdez, and Isae Carcamo may be
           dismissed in 90 days, all pending motions in those cases
           not otherwise expressly addressed in this memorandum and
           Order are DENIED as MOOT.

Id. (emphasis in original).

      The July 11, 1995 order also contained, pursuant to Fifth

Circuit precedent, a return jurisdiction provision, which read

           Notwithstanding the dismissals that may result from this
           Memorandum and Order, in the event that the highest court
           of any foreign country finally affirms the dismissal for
           lack of jurisdiction of any action commenced by a plaintiff
           in these actions in his home country or the country in
           which he was injured, that plaintiff may return to this
           court and, upon proper motion, the court will resume
           jurisdiction over the action as if the case had never been
           dismissed for f.n.c.
890 F. Supp. at 1375.

                                     7
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



On October 27, 1995, the Texas district court entered a final

judgment dismissing the Carcamo/Delgado consolidated action

based on the f.n.c. dismissal.       Chaverri, 896 F. Supp. 2d at 562.

      The Carcamo/Delgado plaintiffs appealed the judgment, but

the United States Court of Appeals for the Fifth Circuit

affirmed the dismissal on October 19, 2000.          See Delgado, 231
F.3d at 182.    The United States Supreme Court denied certiorari

on April 16, 2001.    See Delgado v. Shell Oil Co., 532 U.S. 972

(2001).

      Meanwhile, while the appeal of the Texas district court’s

judgment was pending, the war moved to our shores.

           4.   The War Moves to Hawaiʻi

      The instant case was filed on October 3, 1997.          As had

happened in Carcamo/Delgado, Dole impleaded the defendant

Israeli companies, and the case was removed to the United States

District Court for the District of Hawaiʻi pursuant to the FSIA.

Dole Food Co. v. Patrickson, 538 U.S. 468, 472 (2003).            As the

Texas district court had done, the Hawaiʻi district court

dismissed the case for f.n.c.       Patrickson, 251 F.3d at 798.        On

appeal, however, unlike the Fifth Circuit, the Ninth Circuit

reversed, holding that the Israeli companies were not organs of

the Israeli government, and therefore, did not qualify as

instrumentalities of a foreign state under the FSIA. 251 F.3d

at 808.   Therefore, the Ninth Circuit held that the federal
                                     8
***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



courts did not have jurisdiction over the case, and ordered the

Hawaiʻi district court to remand the case to Hawaiʻi state court.
251 F.3d at 808-09.       The United States Supreme Court accepted

certiorari to resolve the split between the Fifth and Ninth

Circuits, and affirmed the Ninth Circuit.           Dole Food Co., 538
U.S. 468.    The instant case was remanded to Hawaiʻi state court,

specifically the Second Circuit Court, and venue was later

changed to the First Circuit Court.

            5.   Texas Epilogue

      The Delgado/Carcamo class action eventually returned to

Texas, pursuant to the return jurisdiction clause in the Texas

district court’s July 11, 1995 order, after the Costa Rican

courts dismissed the Costa Rican plaintiffs’ claims for lack of

jurisdiction.     Chaverri, 896 F. Supp. 2d at 561; Marquiniz, 2014
WL 2197621 at *2.      The cases were reinstated in Texas state

court.    Chaverri, 896 F. Supp. 2d at 562.         In September 2007, a

Texas state court dismissed the Delgado action after defendants

settled with the named plaintiffs.          Id.   In June 2010, a Texas

state court denied a motion to certify the class in the Carcamo

action.    Id.   Thus, by 2010, the DBCP litigation war had ended;

the remaining DBCP battles occurring on other fronts (e.g., in

Hawaii, the Eastern District of Louisiana, and Delaware,

according to our record on appeal) continued only to the extent



                                       9
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



that the Texas action tolled the statute of limitations in those

jurisdictions.

      B.    An In-Depth Look at the Instant Hawaii DBCP Class
            Action

            1.   Complaint and First Amended Complaint

      In this case, Gerardo Dennis Patrickson, Rodolfo Bermudez

Arias, Benigno Torres Hernandez, Fernando Jimenez Arias, Melgar

Olimpio Moreno, Leandro Santos, Herman Romero Aguilar, Elias

Espinoza Merelo, Celestino Hooker Era, Alirio Manuel Mendez, and

Carlos Humberto Rivera,2 individually and on behalf of others

similarly situated (“Plaintiffs”), filed their Complaint (and

First Amended Complaint) against Dole Food Company, Inc.; Dole

Fresh Fruit Company; Dole Fresh Fruit International, Limited;

Dole Fresh Fruit International, Inc.; Pineapple Growers

Association of Hawaii; Amvac Chemical Corporation; Shell Oil

Company; Dow Chemical Company; Occidental Chemical Corporation;

Standard Fruit Company; Standard Fruit and Steamship Company;

Standard Fruit Company de Costa Rica, S.A.; Standard Fruit

Company de Honduras, S.A.; Chiquita Brands, Inc.; Chiquita

Brands International, Inc.; Maritrop Trading Corporation; Del

2
      On certiorari, only six named Plaintiffs remain in this action (Gerardo
Dennis Patrickson, Benigno Torres Hernandez, Fernando Jimenez Arias, Elias
Espinoza Merelo, Alirio Manual Mendez, and Carlos Humberto Rivera). Alirio
Manual Mendez and Carlos Humberto Rivera stipulated to partially dismiss,
without prejudice, all claims against Defendants Dole Food Company, Inc.;
Dole Fresh Fruit Company; Standard Fruit Company; and Standard Fruit and
Steamship Company. Roldolfo Bermudez Arias, Celestino Hooker Era, Herman
Romero Aguilar, Leandro Santos, and Melgar Olimpio Moreno all stipulated to
partially dismiss, without prejudice, all claims against all defendants.

                                     10
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



Monte Fresh Produce, N.A.; Del Monte Fresh Produce Company; and

Doe Defendants.3

      The Complaint alleged that the Plaintiffs were banana

plantation workers from Costa Rica, Ecuador, Guatemala, and

Panama, who were exposed to DBCP, made by or used by the

Defendants, and such exposure caused severe injuries to the

Plaintiffs’ reproductive systems.         The Plaintiffs alleged as

causes of action the following:        negligence, conspiracy, strict

liability, intentional tort, and breach of implied warranty.

They prayed for compensatory and punitive damages.

      The circuit court denied the Plaintiffs’ motion for class

certification and appointment of class representative on June

13, 2008.    Plaintiffs did not appeal the denial of class

certification.     Therefore, this case concerns only the named

Plaintiffs.

            2.   Dow’s Motion for Partial Summary Judgment

      On April 13, 2009, Dow filed a motion for partial summary

judgment against Gerardo Dennis Patrickson, Benigno Torres

Hernandez, Fernando Jimenez Arias, Elias Espinoza Merelo, Alirio

3
      The parties later stipulated to dismiss, without prejudice, Chiquita
Brands, Inc.; Chiquita Brands International, Inc.; Maritrop Trading
Corporation; Dole Fresh Fruit International, Inc.; Dole Fresh Fruit
International, Ltd.; Standard Fruit Company de Costa Rica, S.A.; Standard
Fruit de Honduras, S.A.; Del Monte Fresh Produce Company, and Fresh Del Monte
Produce N.V. (incorrectly named as Del Monte Fresh Produce and Fresh Del
Monte N.V.).



                                     11
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



Manuel Mendez, and Carlos Humberto Rivera.          Dow argued that on

June 9, 1995 (over two years before the filing of the instant

complaint on October 3, 1997), these six named plaintiffs filed

the Abarca action, which made the same allegations as those in

the instant case.     To Dow, the Abarca action proved that these

plaintiffs knew of their claims by June 9, 1995, and their

causes of action accrued by that date.          Therefore, because the

Plaintiffs did not file the instant complaint within two years

of having filed the Abarca complaint, their claims were barred

by the two-year statute of limitations found under HRS § 657-7

(1993)4 for tort actions.

           3.    Plaintiffs’ Opposition to Dow’s Motion for
                 Partial Summary Judgment

      The Plaintiffs filed a memorandum in opposition to Dow’s

motion for partial summary judgment.         They counter-argued that

the Abarca action was a “purely defensive response to

defendants’ efforts to enjoin the litigation of any additional

DBCP cases by the Texas [district] court hearing the

[Carcamo/]Delgado litigation.”        With regard to the statute of

limitations, the Plaintiffs asserted that the “continued

pendency of the 1993 Carcamo putative class action (consolidated


4
      HRS § 657-7 (1993) is entitled “Damage to persons or property” and
provides, “Actions for the recovery of compensation for damage or injury to
persons or property shall be instituted within two years after the cause of
action accrued, and not after, except as provided in section 657-13.” HRS §
657-13 (1993), in turn, contains exceptions for infancy, insanity, and
imprisonment, which are not at issue in this case.

                                     12
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***



into ‘Delgado’) suspended the running of the statute of

limitations,” under American Pipe & Constr. Co. v. Utah, 414,

U.S. 538, 554 (1974), which held that “the commencement of a

class action suspends the applicable statute of limitations as

to all asserted members of the class who would have been parties

had the suit been permitted to continue as a class action.”              The

Plaintiffs also noted that the United States Supreme Court

extended American Pipe’s holding in Crown, Cork & Seal Co. v.

Parker, 462 U.S. 345, 350 (1983), to allow tolling not only in

cases where plaintiffs sought to intervene in a continuing

action, but also where they sought to file an entirely new

action.   The Plaintiffs noted that this court adopted American

Pipe and Crown, Cork in Levi, 67 Haw. 90, 679 P.2d 129.            The

Plaintiffs asserted that the Levi court made clear that “tolling

provisions [extend] to all asserted members of the class, until

class certification is denied.” 67 Haw. at 94, 679 P.2d at 132.

      Applying American Pipe, Crown, Cork, and Levi to the

instant facts, the Plaintiffs argued that their Complaint was

timely because the Hawaii statute of limitations was tolled by

the 1993 filing of the Texas class actions.          The Plaintiffs

acknowledged that the Texas district court entered a f.n.c.

dismissal order on July 11, 1995, but they argued that the

Carcamo/Delgado putative class action was ultimately reinstated

in Texas state court “as though it had never been dismissed” and
                                    13
***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



“remained pending until it was finally dismissed in September

2007.”    Therefore, Plaintiffs argued, their 1997 Complaint was

timely.

            4.   Dow’s Reply

      Dow’s reply preliminarily pointed out that its motion for

partial summary judgment had become, in effect, a motion for

summary judgment, because the four other plaintiffs who were not

the subject of the partial motion for summary judgment were in

the process of dismissing their claims against the defendants.

As to whether the Carcamo/Delgado class action tolled the

statute of limitations on the Plaintiffs’ complaint, Dow argued

that American Pipe, Crown, Cork, and Levi do not support the

Plaintiffs’ argument that a class action pending in one

jurisdiction tolled the statute of limitations in another

jurisdiction.     Dow argued that those cases involved subsequent

claims brought by members of a putative class in the same

jurisdiction.     Dow argued that a majority of jurisdictions do

not allow cross-jurisdictional tolling.

      Moreover, even assuming cross-jurisdictional tolling

applied, Dow pointed out that any such tolling ended when class

certification in Carcamo/Delgado was denied by the Texas

district court’s July 11, 1995 order.          That order denied “all

pending motions in [the consolidated cases] not otherwise

expressly addressed in this Memorandum and Order” as moot.

                                      14
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



Delgado, 890 F. Supp. at 1375.       Dow attached the state court

docket sheet for Carcamo as an exhibit to its reply to show that

plaintiffs’ motion for class certification was pending when the

Texas district court issued its July 11, 1995 order.            The

parties stipulated that the six named Plaintiffs in the instant

case were putative class members in the Carcamo case.

      Lastly, Dow argued that Plaintiffs cannot rely on class

action tolling after having filed the Abarca action while a

motion for class certification in Carcamo/Delgado was still

pending.   The parties stipulated that the six named Plaintiffs

were named parties in Abarca.

           5.   Hearing on the Motion for Partial Summary Judgment

      At the hearing on Dow’s Motion for Partial Summary

Judgment, the parties focused on whether the July 11, 1995 order

denied class certification in the Carcamo/Delgado case clearly

enough to restart the Hawaii statute of limitations.

Plaintiffs’ counsel argued that the July 11, 1995 order did not

dispose of the Carcamo motion to certify a class action, because

“that housekeeping order didn’t reference class certification

specifically,” and “it wasn’t clear that [there] was a pending

motion [for class certification].        It hadn’t been set for

hearing.   It hadn’t been briefed.       It wasn’t argued.”      Dow’s

counsel, on the other hand, argued that the July 11, 1995 order

was “the original denial of the motion [to certify the class]
                                    15
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



and the original dismissal of the [Carcamo/Delgado] action”;

therefore, the July 11, 1995 date set the limitations clock

ticking once again.

      It became clear, however, that the circuit court intended

to grant the partial motion for summary judgment in Defendants’

favor because it considered the filing of the Abarca case to be

an effective “opt-out” of the Carcamo/Delgado class action.

            6.    Order Granting Dow’s Motion for Partial Summary
                  Judgment; Final Judgment; Notice of Appeal

      The circuit court granted Dow’s motion for partial summary

judgment in an order dated July 30, 2009, as well as co-

defendants’ joinders in that motion.        The circuit court filed

its judgment on July 26, 2010, and the Plaintiffs timely

appealed.

            7.   The ICA Appeal

                  a.   Opening Brief

      On appeal, Plaintiffs focused on the significance of the

Abarca filing, as that formed the basis of the circuit court’s

order granting Dow’s motion for partial summary judgment on

limitations grounds.      The Plaintiffs argued that the filing of

the Abarca complaint, which was never served and later

voluntarily dismissed, did not commence an action for statute of

limitations purposes, and did not manifest an intent to opt-out

of the Carcamo/Delgado class action.        Plaintiffs argued that,


                                    16
***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



because the putative class action in Delgado was not finally

dismissed until September 2007, and because class certification

was not denied in Carcamo until June 2010, Plaintiffs had two

years from those dates from which to file a timely action;

therefore, the Plaintiffs’ October 1997 Complaint was timely

filed.    The Plaintiffs argued that the defendants’ approach

would frustrate the purposes of the class action tolling

doctrine by forcing plaintiffs to prematurely commence

individual actions out of an abundance of caution rather than

relying on class actions to protect their interests.              The

Plaintiffs requested that the ICA reverse the circuit court’s

judgment and order granting summary judgment in favor of the

Defendants.

                  b.   Answering Brief

      Only Dow filed a substantive Answering Brief, while other

defendants filed joinders to it.           Dow first argued that the

Texas district court’s July 11, 1995 order in Carcamo/Delgado

denied a pending class certification motion as moot; therefore,

the Hawaii two-year statute of limitations began running on that

date, and Plaintiffs’ October 3, 1997 Complaint was time-barred.

Second, Dow argued that the ICA should not recognize cross-

jurisdictional tolling.       Third, Dow argued that the Plaintiffs

opted out of the Carcamo/Delgado class action by filing

individual claims in the Abarca complaint.           Moreover, the filing
                                      17
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



of the Abarca action in June 1995 demonstrated that the

Plaintiffs were aware of their claims at that time, over two

years before they filed the instant complaint, and thus, beyond

the Hawaii two-year statute of limitations governing their

claims.   Dow requested that the ICA affirm the circuit court’s

judgment.

                  c.   Reply Brief

      In their Reply, the Plaintiffs argued that the July 11,

1995 order was a “routine housekeeping order” incidental to the

district court’s f.n.c. dismissal, which “did not specifically

refer to the [Carcamo/]Delgado plaintiffs’ motion for class

certification” when it ruled that “all pending motions” were

moot.   The Plaintiffs also argued that the ICA could recognize

cross-jurisdictional tolling, as this court’s Levi opinion left

open that possibility.

                  d.   The ICA’s Memorandum Opinion

      The ICA affirmed the circuit court’s Judgment.           Patrickson

v. Dole Food Co., No. 30700 (App. Mar. 7, 2014) (mem.) at 21.

The ICA concluded

            [A]ll claims asserted by the Six Plaintiffs that have a
            two-year statute of limitations are time barred. The
            Abarca action establishes that the Six Plaintiffs were
            aware of their claims at least by June 9, 1995, when the
            Abarca complaint was filed. Moreover, even if we assume
            that class action tolling applied, such tolling ended on
            July 11, 1995, when [the Texas district court’s order] was
            issued, and the complaint in this case was filed more than
            two years later, on October 3, 1997.



                                     18
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***



Id. at 15.

III.    Standard of Review

       This court reviews a circuit court’s grant of summary

judgment de novo.      See Hawaii Cmty. Fed. Credit Union v. Keka,

94 Hawaii 213, 221, 11 P.3d 1, 9 (2000).          “[S]ummary judgment is

appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to

judgment as a matter of law.”         Id. (citations omitted).

IV.    Discussion

       A.   Plaintiffs’ Application

             On certiorari, the Plaintiffs present the following

questions:

             A. Whether an order entered on July 11, 1995 – purportedly
             dismissing the prior class action – that explicitly did not
             take effect until October 11, 1995 operates to bar
             Petitioners’ October 3, 1997 lawsuit on limitations
             grounds.
             B. Whether an administrative “housekeeping” order included
             in a forum non conveniens order denying “all pending
             motions” as “moot” – without specifying those pending
             motions – put putative class members on notice that class
             action tolling had ended.

       The Plaintiffs first argue that the July 11, 1995 order

“expressly stated that the Order would not take affect [sic]

until 90 days after the date of the Order because it was

conditional upon the defendants submitting to certain

stipulations to make the Order effective.           890 F. Supp. 1373,


                                      19
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



1375.    As a result, the Order did not become effective until

October 11, 1995.”     The Plaintiffs argue that the Texas district

court’s paragraph denying all other pending motions as moot also

took effect on October 11, 1995.          Therefore, the Plaintiffs

argue, they timely filed their Complaint on October 3, 1997,

which was within two years of October 11, 1995.

       Next, the Plaintiffs argue that the July 11, 1995 order’s

paragraph denying all other pending motions as moot was a

“generic housekeeping order,” that “did not even refer to a

class certification motion,” and “did not contain any discussion

of the requirements of class certification under federal Rule

23.”    The Plaintiffs argue that the provision therefore “did not

[sic], and could not have put, putative class members reasonably

on notice of the need to act.”        They argue that this court

should “clarify the law to require that the termination of class

action tolling must be sufficiently clear and unambiguous to put

putative members of the class on notice that limitations has

begun to run against their claims and they have an obligation to

act.”




                                     20
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



      B.   Dow’s and Dole’s Responses

      Dow and Dole filed Responses.5        As to Plaintiffs’ argument

that the July 11, 1995 order did not take effect until October

11, 1995, Dow counter-argues that the conditional f.n.c.

dismissal “is in no way relevant to the denial of the class

action certification motion”; the 90-day expedited discovery

deadline ending on October 11, 1995 had nothing to do with the

dismissal of the Carcamo motion for class certification, which

was pending at the time the Texas district court denied “all

other pending motions” as moot.        More emphatically, Dole argues,

“A motion denied is a motion denied.         Contrary to Petitioner’s

assertions, there was nothing ‘vague’ or ‘ambiguous’ about the

July 1995 Order.”     Thus, the Defendants argue that any class

action tolling stopped on July 11, 1995, when class

certification was denied, and the Plaintiffs had two years from

that date to file their Complaint.

      Dow and Dole also point out that the ICA’s holding is

consistent with those of two recent cases examining the effect

of the July 11, 1995 order on putative DBCP class actions filed

within their respective jurisdictions, Marquiniz and Chaverri,

which both concluded that the July 11, 1995 denial of the

5
      Respondents Pineapple Growers Association of Hawaii; Occidental
Chemical Corporation, and Shell Oil Company joined in Dow’s Response.
Respondent Pineapple Growers Association of Hawaii joined in Dole’s Response.



                                     21
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



pending motion for class certification restarted limitations

periods.   See Marquiniz, 2014 WL 2197621 at *2, and Chaverri,
896 F. Supp. 2d at 569.      Dow notes both cases hold that the denial

of class certification, while not on the merits, was sufficient

to end any class action tolling.         See Marquiniz, 2014 WL 2197621

at *2 (“While the denial of the motion was not on the merits,

any reliance would have been objectively unreasonable, as the

case was dismissed.”); Chaverri, 896 F. Supp. 2d at 569 (noting

that courts “did not make any distinction based upon the type or

manner of denial, nor did they require that the denial be on the

merits.”).      Dow states that these holdings are in line with the

majority rule that “the tolling rule announced in [American

Pipe] extends only through the denial of class status in the

first instance by the district court.”         Giovanniello v. ALM

Media, 726 F.3d 106, 116 (2d Cir. 2013).         Dole agrees, arguing

that “federal courts are in broad agreement ‘that [class action]

tolling ceases upon entry of an order denying class

certification in the trial court.’”        See Arivella v. Lucent

Techs., Inc., 623 F. Supp. 2d 164, 174-75 (D.Mass. 2009).

      C.   Analysis

           1.      Cross-Jurisdictional Tolling

      A threshold issue in this appeal is whether the pendency of

the Texas Carcamo/Delgado action tolled this state’s statute of

limitations.      In other words, this court must decide whether to

                                    22
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



recognize “cross-jurisdictional tolling.”         “Cross-jurisdictional

tolling” has been defined as “a rule whereby a court in one

jurisdiction tolls the applicable statute of limitations based

on the filing of a class action in another jurisdiction.”               Quinn

v. Louisiana Citizens Prop. Ins. Co., 118 So. 3d 1011, 1018 n.7

(La. 2012) (citations omitted).

      We start with the general premise that the pendency of a

class action will toll the statute of limitations for

intervenors and those pursuing individual suits within the

federal court system, and within the Hawaii state court system.

American Pipe, 414 U.S. at 554; Crown, Cork, 462 U.S. at 354;

Levi, 67 Haw. at 93, 679 P.2d at 132.        This “class action

tolling” rule originated in American Pipe, which held that the

“the commencement of a class action suspends the applicable

statute of limitations as to all asserted members of the class

who would have been parties had the suit been permitted to

continue as a class action.”      American Pipe, 414 U.S. at 554.

In other words, the pendency of a class action will toll the

applicable statute of limitations for would-be intervenors.

Further, “[o]nce the statute of limitations has been tolled, it

remains tolled for all members of the putative class until class

certification is denied.      At that point, class members may

choose to file their own suits or to intervene as plaintiffs in

the pending action.”     Crown, Cork, 462 U.S. at 354.        In other
                                    23
***       FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



words, the American Pipe rule applies not only to intervenors to

a class action, but also to putative class action plaintiffs

seeking to file individual suits upon the denial of class

certification.       This court in Levi adopted the American Pipe and

Crown, Cork “class action tolling” rule to Hawaii state court

actions.     67 Haw. at 93, 679 P.2d at 132.         Whether class action

tolling applies cross-jurisdictionally so that a putative class

action filed in one jurisdiction operates to suspend this state

statute of limitations is a matter of first impression for this

court.6

      We note that other states are split on the issue of whether

a putative class action filed in one jurisdiction will operate

to toll the statute of limitations in another.             Cases in which

courts have recognized such cross-jurisdictional tolling include

Stevens v. Novartis Pharmaceuticals Corp., 247 P.3d 244 (Mont.

2010); Vaccariello v. Smith & Nephew Richards, 763 N.E.2d 160

(Ohio, 2002); Staub v. Eastman Kodak Co., 726 A.2d 955

6
    We note that, almost 30 years ago, the United States Court of Appeals for
the Second Circuit had the opportunity to examine whether cross-
jurisdictional tolling existed in Hawaii. See In re Agent Orange Product
Liability Litigation, 818 F.2d 210 (2d Cir. 1987). The Hawaii plaintiffs-
appellants in that case argued that the pendency of a multi-district federal
class action in the Eastern District of New York tolled the two-year Hawaii
statute of limitations such that their claims were timely filed. 818 F.2d at
213. The Second Circuit disagreed, holding that “none of [Hawaii’s
limitations statutes] provides for tolling in a situation such as exists here
. . . [so that] it is doubtful that either American Pipe or Crown, Cork can
be treated as applicable precedent.” Id. (citations omitted). In other
words, the Second Circuit declined to interpret Hawaii law to cross-
jurisdictionally toll the state statute of limitations during the pendency of
a federal class action.

                                       24
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



(N.J.Sup.Ct.App.Div. 1999); Hyatt Corp. v. Occidental Fire &

Cas. Co. of N.C., 801 S.W.2d 382 (Mo. Ct. App. 1990); and Lee v.

Grand Rapids Bd. of Educ., 384 N.W.2d 165 (Mich. Ct. App. 1986).

Cases in which courts have declined to adopt cross-

jurisdictional tolling include Casey v. Merck & Co., 722 S.E.2d
842 (Va. 2012); Ravitch v. Pricewaterhouse, 793 A.2d 939 (Pa.

Super. Ct. 2002); Maestas v. Sofamor Danek Group, Inc., 33
S.W.3d 805 (Tenn. 2000); Portwood v. Ford Motor Co., 701 N.E.2d
1102 (Ill. 1998); and Bell v. Showa Denko K.K., 899 S.W.2d 749

(Tex. Ct. App. 1995).

      Those states declining to adopt cross-jurisdictional

tolling do so out of concern for forum shopping and delay.               See

Portwood, 701 N.E.2d at 1104; Maestas, 33 S.W.3d at 808.            On

forum-shopping, the Portwood court reasoned that cross-

jurisdictional tolling “may actually increase the burden on [a]

state’s court system, because plaintiffs from across the country

may elect to file a subsequent suit in that state solely to take

advantage of the generous tolling rule.” 701 N.E.2d at 1104;

see also Ravitch, 793 A.2d at 944 (citing Portwood, 701 N.E.2d

at 1104).   On delay, the Portwood court noted that a forum

state’s court has no control over the work of another

jurisdiction’s courts, and that lengthening a forum state’s

statute of limitations during the pendency of an out-of-

jurisdiction class action could require forum states to

                                    25
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



ultimately entertain stale claims. 701 N.E.2d at 1104.      The

Maestas court also viewed cross-jurisdictional tolling as a

threat to the forum state’s “power to adopt statutes of

limitations and exceptions to those statutes. . . .” 33 S.W.3d

at 809.    Where a forum state’s statute is cross-jurisdictionally

tolled by a pending federal class action in particular, the

Maestas court additionally held that such tolling “would

arguably offend the doctrines of federalism and dual

sovereignty.”    Id.

       Those states adopting cross-jurisdictional tolling do so to

promote the “efficient utilization of judicial resources and

the reduction of costs to individual litigants,” which “are

among the principal purposes of both state and federal class

action rules.”     Staub, 726 A.2d at 966; Stevens, 247 P.3d at

256.    The Supreme Court of Ohio adopted cross-jurisdictional

tolling because it was “more important to ensure efficiency and

economy of litigation than to rigidly adhere” to its state

statutes of limitations.       Vaccariello, 763 N.E.2d at 163.           That

court acknowledged that the purposes of statutes of limitations

are to “put defendants on notice of adverse claims and to

prevent plaintiffs from sleeping on their rights.” 763 N.E.2d

at 162.    The court stated, however, that even the United States

Supreme Court in Crown, Cork observed that “blind application of

statutes of limitations would frustrate ‘[t]he principal

                                     26
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



purposes of the class-action procedure –- promotion of

efficiency and economy of litigation.’”          Id. (citing 462 U.S. at

349).   Therefore, the Vaccariello court stated that “allowing

the filing of a class action in the [other jurisdiction] to toll

the statute of limitations in [a subsequent state action] does

not defeat the purpose” of the state statute of limitations,

because the first class action put the defendant “on notice of

the substance and nature of the claims against it” within the

limitations period.7      Id.   Further, noting that the bulk of its

state class action rules is identical to the bulk of the [out-

of-jurisdiction] class action rules, the Vaccariello court held

that “a class action filed in [the other jurisdiction] serves

the same purpose as a class action filed in Ohio.”            Id.

      The Vaccariello court also did not consider the flood of

lawsuits feared by the Portwood court to be “a realistic


7
      Of course cross-jurisdictionally tolling a state statute of limitations
as to a defendant named in the state action but not named in the first class
action would be unfair. Therefore, we agree with the ICA’s footnote 9, which
states:
            Because notice to the defendant of the claim is one of the
            underlying rationales supporting class action tolling, such
            tolling does not apply to claims against a Defendant who
            was not previously named as a defendant in Carcamo. From
            the record, it appears that Defendants Pineapple Growers
            Association of Hawaii, AMVAC Chemical Corporation, Del
            Monte Fresh Produce N.A., Inc., and Del Monte Fresh Produce
            (Hawaii) Inc. were not named as defendants in Carcamo, and
            thus for this additional reason any tolling does not apply
            to claims against these Defendants.
Patrickson, mem. op. at 13 n.9. See also Bell, 899 S.W.2d at 758 (declining
to adopt cross-jurisdictional tolling in any event, but observing that such
tolling would not apply to defendants who were not named as defendants in the
first class action).


                                     27
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



potential problem.”     Vaccariello, 763 N.E.2d at 163.         Rather,

the Vaccariello court held that cross-jurisdictional tolling

“merely allows a plaintiff who could have filed suit in [the

forum state] irrespective of the class action filed in [another

jurisdiction] to rely on that class action to protect her rights

in [the forum state].”     Id.    To do otherwise, that court held,

“would encourage all potential plaintiffs in [the forum state]

who might be a part of a class that is seeking certification in

[an out-of-jurisdiction] class action to file suit individually

in [the forum state’s] courts to preserve their [forum state]

claims should the class certification be denied.”           Id.   The

resulting “multiplicity of filings would defeat the purpose of

class actions. . . .”     Id.    The Superior Court of New Jersey’s

Appellate Division also considered the unfairness of disallowing

cross-jurisdictional tolling when it held that “a contrary rule

would reward defendants who caused a court to delay decision of

class action certification until the statute of limitations had

run. . . .”   Staub, 726 A.2d at 966.

      We find the reasoning of those states adopting cross-

jurisdictional tolling to be more persuasive, as well as

consistent with our existing precedent, namely Levi.            In Levi,

we adopted the American Pipe and Crown, Cork class action

tolling rule and noted the following:



                                    28
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


           One of the purposes of a class action suit is to prevent
           multiplicity of actions, thereby preserving the economies
           of time, effort and expense. This objective can be
           effectively achieved only by allowing the proposed members
           of a class to rely on the existence of a suit which
           protects their rights.

67 Haw. at 93, 679 P.2d at 132.        We therefore hold that a class

action filed in another jurisdiction will toll the applicable

Hawaii statute(s) of limitations.

           2.    The End of the Cross-Jurisdictional Tolling
                 Period

      The next question we confront is, when did the cross-

jurisdictional tolling of our state statute of limitations end?

We are cognizant of the authority marshalled by the Defendants

that a majority of the federal courts hold that “the tolling

rule announced in [American Pipe] extends only through the

denial of class status in the first instance by the district

court.”   Giovanniello, 726 F.3d at 107-08; see also Arivella,
623 F. Supp. 2d at 174-75 (“Most courts . . . also agree that

[class action] tolling ceases upon entry of an order denying

class certification in the trial court.”          Citing this authority,

the Defendants argue that any tolling ended upon the Texas

district court’s July 11, 1995 order dismissing the

Carcamo/Delgado case for f.n.c. and all other pending motions as

moot.   Therefore, argue the Defendants, Plaintiffs’ October 3,

1997 Complaint was untimely, having been filed beyond the two-

year statute of limitations in HRS § 657-7.


                                     29
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER       ***



      Plaintiffs, on the other hand, focus on the language of the

July 11, 1995 order.      They argue that the order’s paragraph

denying all other pending motions as moot was a “generic

housekeeping order,” that “did not even refer to a class

certification motion,” and “did not contain any discussion of

the requirements of class certification under federal Rule 23.”

The Plaintiffs also argue that any tolling ended at the earliest

on October 10, 19958, 90 days after the entry of the July 11,

1995 order, because the order did not take effect immediately;

instead, the order stated, “[N]o case will be dismissed until 90

days have elapsed after the entry of this Memorandum and Order.”
890 F. Supp. at 1367.      Therefore, argue the Plaintiffs, their

October 3, 1995 Complaint was timely, having been filed days

before the two year statute of limitations in HRS § 657-7 ended.

They urge this court to “clarify the law to require that the

termination of class action tolling must be sufficiently clear

and unambiguous to put putative members of the class on notice

that limitations has begun to run against their claims and they

have an obligation to act.”

      The Plaintiffs’ arguments are persuasive.          While it is not

true that the July 11, 1995 order “did not even refer to a class




8
      The Plaintiffs calculate the 90th day to be October 11, 1995, but it
appears that the 90th day was October 10, 1995.

                                     30
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER    ***



certification motion,”9 it is true that it “did not contain any

discussion of the requirements of class certification under

federal Rule 23.”     The denial of class certification in the July

11, 1995 order was, as Plaintiffs argue, not express.

Therefore, we agree with the Plaintiffs that the July 11, 1995

order did not terminate class action tolling in a “sufficiently

clear and unambiguous” way in order to “put putative members of

the class on notice that” the Hawaii state statute of

limitations had begun to run against them.

      Moreover, it would appear from the plain language of the

order that July 11, 1995 was not the date that the order itself

would take effect in any event.        In the order, the Texas

district court stated that its dismissal of the cases would not

take effect for another 90 days:

           The court concludes that the overwhelming majority of the
           relevant sources of proof are more readily available to the
           parties in the home countries of the plaintiffs and that
           this factor weighs heavily in favor of dismissal.
           Nevertheless, because foreign fora might not afford
           plaintiffs as many opportunities for discovery as they
           desire, to ensure that plaintiffs have access to evidence
           located in the United States no case will be dismissed
           until 90 days have elapsed after the entry of this
           Memorandum and Order. During that time plaintiffs may
           pursue expedited discovery against defendants under the
           supervision of this court.
890 F. Supp. at 1367 (emphasis added).         Further, the district

court’s affirmative statement that “no case will be dismissed
9
      The record reflects that there was a pending class certification motion
in Carcamo, and the Texas district court was aware of it when it stated in
the July 11, 1995 order, “Defendants respond that while plaintiffs have
sought class certification in several of the pending actions, no classes have
been certified.” Delgado, 890 F. Supp. at 1368.

                                     31
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER      ***



until 90 days have elapsed after the entry of this Memorandum

and Order” is in tension with the more tentative “may be

dismissed” language of the provision dismissing all pending

motions as moot:

           Other motions
                 In addition to defendant’s motion to dismiss for
           f.n.c., a number of other motions are pending. Because
           Delgado, Jorge Carcamo, Valdez, and Isae Carcamo may be
           dismissed in 90 days, all pending motions in those cases
           not otherwise expressly addressed in this Memorandum and
           Order are DENIED as MOOT.
890 F. Supp. at 1375. (capitalization in original; emphasis

added).   It would appear from the plain language of the July 11,

1995 order that, as of that date, there still remained a

possibility that the Carcamo/Delgado litigation might not be

dismissed; therefore, a related motion for class certification

might not become moot.     Thus, as Plaintiffs argue, the July 11,

1995 order did not unambiguously signal to putative class

members of the need to act to protect their interests.            It was

not until October 27, 1995 that the Texas district court filed

its judgment dismissing the Carcamo/Delgado cases that it could

be said with certainty that class certification was denied.

      In order to prevent such confusion from arising in the

future, we hold that the pendency of a class action in another

jurisdiction operates to toll our state’s applicable statute(s)

of limitations until the court in our sister jurisdiction issues

an order expressly denying a motion for class certification (or


                                    32
***      FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



expressly denying the last such motion, if there is more than

one motion).     The July 11, 1995 order in this case was not an

express denial of class certification; therefore, July 11, 1995

is not the date our state statute of limitations began to run

again.    Barring such an express order in this case, we hold that

the Texas district court’s October 27, 1995 final judgment

dismissing Carcamo/Delgado for f.n.c. clearly denied class

certification and triggered the resumption of our state statute

of limitations.      The Plaintiffs’ Complaint, which was filed on

October 3, 1997, was therefore timely.

      Finally, although the parties no longer pursue the issue of

whether the Abarca filing constituted an “opt-out” of the

Carcamo/Delgado class action, we note that cross-jurisdictional

tolling would also end upon a class member’s decision to opt-out

of a class action suit.       In the present case, however, the

Abarca filing was not an opt-out of the Carcamo/Delgado class

action under the Hawaii Rules of Civil Procedure (“HRCP”) or the

Federal Rules of Civil Procedure (“FRCP”).           Under both HRCP Rule

23(c)(2) (2011) and FRCP Rule 23(c)(2) (2009), once a court

determines that a class action can be maintained under

subsection (b)(3), then the court notifies class members that

they can opt out of the class by sending a request to the court.

See HRCP Rule 23(c)(2) (“In any class action maintained under

subdivision (b)(3), the court shall direct to the members of the
                                      33
***     FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



class the best notice practicable under the circumstances . . .

advis[ing] each member that . . . the court will exclude the

member from the class if the member so requests by a specified

date. . . .”); FRCP Rule 23(c)(2) (“For any class certified

under Rule 23(b)(3), the court must direct to class members the

best notice that is practicable under the circumstances . . .

clearly and concisely stat[ing] in plain, easily understood

language . . . that the court will exclude from the class any

member who requests exclusion. . . .”)

       In this case, the Texas district court had not certified

the Carcamo/Delgado class action; therefore, the opt-out

provisions of HRCP Rule 23(c)(2) and FRCP Rule 23(c)(2) were not

triggered.    The Abarca filing was not an opt-out as envisioned

under those rules.

V.    Conclusion

       We hold that Hawaiʻi recognizes cross-jurisdictional

tolling.    Cross-jurisdictional tolling ends when a court in our

sister jurisdiction issues an order expressly denying a motion

for class certification (or expressly denying the last such

motion, if there is more than one motion).          Where there is no

such express order, cross-jurisdictional tolling ends when a

court in our sister jurisdiction enters final judgment

dismissing the class action.       We note that cross-jurisdictional

tolling also ends when a class member opts out of the class

                                     34
***    FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER     ***



pursuant to the class action rules of this state or a sister

jurisdiction.

      In this case, the Plaintiffs’ June 1995 Abarca filing was

not an opt-out of the Carcamo/Delgado class action under FRCP

Rule 23(c)(2); therefore, it did not trigger the resumption of

our state’s statute of limitations.        The Texas district court’s

July 11, 1995 order did not expressly deny the Carcamo motion

for class certification; therefore, the July 11, 1995 date did

not mark the resumption of our state’s statute of limitations.

The Texas district court did clearly dismiss the Carcamo/Delgado

class action by final judgment entered on October 27, 1995, thus

restarting our state’s two-year limitations period.

Consequently, Plaintiffs were required to file their Complaint

by October 27, 1997.     The Plaintiffs filed their Complaint on

October 3, 1997; therefore, the Complaint was timely.            As the

ICA held otherwise, its judgment is hereby vacated, as is the

final judgment of the circuit court, and this case is remanded




                                    35
***   FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***



to the circuit court for further proceedings consistent with

this opinion.

Sean M. Lyons                    /s/ Mark E. Recktenwald
for petitioners
                                 /s/ Paula A. Nakayama
Sidney K. Ayabe,
Calvin E. Young,                 /s/ Sabrina S. McKenna
Steven L. Goto, and
Michael L. Brem                  /s/ Richard W. Pollack
(admitted pro hac vice)
for respondent                   /s/ Michael D. Wilson
The Dow Chemical Company

Melvyn M. Miyagi,
Ross T. Shinyama,
Angela T. Thompson, and
Andrea E. Neuman
(admitted pro hac vice)
for respondent
Dole Food Company, Inc.

Melvyn M. Miyagi,
Ross T. Shinyama, and
Angela T. Thompson
for respondent
Pineapple Growers
Association of Hawaii

Judy A. Tanaka and
Maile Osika
for respondent
Occidental Chemical Corporation

Wendell H. Fuji and
Anthony F. Suetsugu
for respondent
Shell Oil Company




                                   36